Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 2, 4, 8, 9, 11 and 13 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Song (US 20200395482).

Regarding claim 1. Fig 15A of Song discloses A semiconductor device, comprising:
a substrate 110;
a fin structure (FA) comprising a fin base disposed on the substrate and a superlattice structure 210/NS disposed on the fin base, 
wherein the superlattice structure comprises first 210 ([0067]: SiGe) and second layers NS ([0024]: Si) with first and second lattice constants, respectively, and wherein the first and second lattice constants are different from each other (SiGe vs Si);

wherein the epitaxial S/D region comprises a third layer 142 ([0040]: Si) with a third lattice constant that is different from the first lattice constant (SiGe vs Si), 
wherein a first interface between the first layer and the epitaxial S/D region has a curved profile (the interface between the bottommost 210 and 142 has curved shape), and wherein a second interface between the fin base and the epitaxial S/D region has a tapered profile (the interface between FA and 142); and
a gate structure (DG) disposed on the superlattice structure.

Regarding claim 2. Song discloses The semiconductor device of claim 1, wherein the first lattice constant 210 ([0067]: SiGe) is greater than the third lattice constant 142 ([0040]: Si) and the curved profile has a curvature towards the first layer (Fig 15A).

Regarding claim 4. Song discloses The semiconductor device of claim 1, wherein the second layer and the epitaxial S/D region have a same material ([0024]/[0040]: Si), and wherein a third interface between the second layer and the epitaxial S/D region has a substantially linear profile (Fig 15A; See NS2 of NS).

Regarding claim 8. Fig 15A of Song discloses A semiconductor device, comprising:
a substrate 110;
a fin structure (FA) comprising:

first (left side) and second (right side) superlattice structures NS/140 disposed on the fin base, wherein each of the first and second superlattice structures comprises first 210 ([0067]: SiGe) and second NS ([0024]: Si) layers with first and second lattice constants, respectively, and wherein the first and second lattice constants are different from each other (SiGe vs Si), and
an epitaxial bulk structure 140 disposed between the first and second superlattice structures on the fin base, wherein the epitaxial bulk structure comprises a third layer 142 ([0040]: Si) with a third lattice constant that is different from the first lattice constant (SiGe vs Si), wherein first interfaces between the epitaxial bulk structure and the first layers of the first and second superlattice structures have curved profiles (the interfaces between the bottommost 210 and 142 has curved shape);
gate structures (DG) surrounding the first and second superlattice structures and the epitaxial bulk structure; and 
epitaxial source/drain (S/D) regions surrounding portions (lateral portions) of the first and second superlattice structures and the epitaxial bulk structure that are not surrounded by the gate structures.

Regarding claim 9. Song discloses The semiconductor device of claim 8, wherein the first lattice constant is greater than (SiGe vs Si) the third lattice constant and the curved profiles have curvatures towards the first layers of the first and second superlattice structures (Fig 15A).


wherein second interfaces between the epitaxial bulk structure and the second layers have substantially linear profiles (Fig 15A; See NS2 of NS).

Regarding claim 13. Song discloses The semiconductor device of claim 8, wherein a third interface between the fin base and the epitaxial bulk structure has a tapered profile (Fig 15A).

Allowable Subject Matter
Claims 15-20 are allowed. 
The following is a statement of reasons for the indication of allowable subject matter: 
Regarding claim 15. the cited prior art of record does not teach or fairly suggest, along with the other claimed features, “modifying the first surfaces of the first layers to curve a profile of the first surfaces; depositing first, second, and third passivation layers on the first, second, and third surfaces, respectively, the first, second, and third passivation layers are different from each other”.

Claims 3, 5-7, 10, 12 and 14 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Regarding claim 3. the cited prior art of record does not teach or fairly suggest, along with the other claimed features, “the third lattice constant is greater than the first lattice constant and the curved profile has a curvature towards the epitaxial S/D region”.

Regarding claim 5. the cited prior art of record does not teach or fairly suggest, along with the other claimed features, “the second and third lattice constants are different from each other, and wherein a third interface between the second layer and the epitaxial S/D region has a curved profile”.

Regarding claim 6. the cited prior art of record does not teach or fairly suggest, along with the other claimed features, “a passivation layer disposed at the first interface between the first layer and the epitaxial S/D region, wherein the passivation layer comprises an oxide, nitride, halide, or carbide of a material the first layer”.

Regarding claim 7. the cited prior art of record does not teach or fairly suggest, along with the other claimed features, “a first passivation layer disposed at the first interface between the first layer and the epitaxial S/D region, a second passivation layer disposed at the second interface between the fin base and the epitaxial S/D region, and a third passivation layer disposed at a third interface between the second layer and the epitaxial S/D region, the first, second, and third passivation layers are different from each other”.

Regarding claim 10. the cited prior art of record does not teach or fairly suggest, along with the other claimed features, “the third lattice constant is greater than the first lattice constant and the curved profiles have curvature towards the epitaxial bulk structure”.

Regarding claim 12. the cited prior art of record does not teach or fairly suggest, along with the other claimed features, “the second and third lattice constants are different from each other, and second interfaces between the epitaxial bulk structure and the second layers of the first and second superlattice structures have curved profiles”.

Regarding claim 14. the cited prior art of record does not teach or fairly suggest, along with the other claimed features, “passivation layers disposed at the first interfaces, wherein the passivation layers comprise an oxide, nitride, halide, or carbide of a material of the first layers of the first and second superlattice structures”.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Changhyun Yi whose telephone number is (571)270-7799.  The examiner can normally be reached on Monday-Thursday: 9AM-5PM (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Davienne Monbleau can be reached on (571)272-1945.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Changhyun Yi/Primary Examiner, Art Unit 2826